Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2008 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 5 INFORMATION INCLUDED IN THE REPORT Item 7.01 Regulation FD Disclosure Registrant reported their preliminary assets under management, as described in Registrants news release dated January 16, 2008, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit No. Document 99.1 Press Release issued by the Registrant dated January 16, 2008 reporting the preliminary assets under management. Page 2 of 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: January 22, 2008 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 5 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated January 22, 2008 reporting the preliminary assets under management. Page 4 of 5 Exhibit 99.1 January 16, 2008 FOR IMMEDIATE RELEASE Eaton Vance Reports December 31, 2007 Assets Under Management Boston, MA  Eaton Vance Corp. today reported assets under management of $158.5 billion on December 31, 2007. This compares to $161.7 billion on October 31, 2007, the Companys fiscal year end, and $133.1 billion on December 31, 2006. Assets Under Management (in billions) 12/31/2007 10/31/2007 12/31/2006 By client type: Funds $ 118.9 $ 122.1 $ 101.6 Retail managed accounts 15.0 14.8 10.2 Institutional separate accounts 12.2 12.2 12.1 High net worth separate accounts 12.4 12.6 9.2 Total $ 158.5 $ 161.7 $ 133.1 By asset category: Equity $ 106.4 $ 108.4 $ 83.7 Fixed 31.6 31.8 28.5 Floating Rate 20.4 21.4 20.9 Total $ 158.5 $ 161.7 $ 133.1 (1) Includes balanced accounts (2) Includes money market assets of $1.57 billion on 12/31/2007, $1.58 billion on 10/31/2007, and $864 million on 12/31/2006. Eaton Vance Corp. regularly reports assets under management on a fiscal quarter-end basis (January, April, July and October). The Company also reports assets under management on a calendar quarter basis in order to assist industry consultants who advise institutional clients on investment manager selection. Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. Page 5 of 5
